Citation Nr: 1703497	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy associated with lumbosacral strain.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1986 to May 1989 and from November 2004 to September 2006. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that granted a 20 percent rating prior to January 23, 2008 for low back disorder and denied a rating in excess of 20 percent on and after January 23, 2008 for low back disorder.  The Board also granted a separate 20 percent rating for right lower extremity radiculopathy and remanded the issues of entitlement to service connection for sleep apnea and entitlement to TDIU.  At some point after the April 2012 Board decision, the Veteran's claims file was misplaced.  The claims file has been partially reconstructed with available records.  After reviewing the available documents, it appears that the April 2012 Board decision was not implemented by the Regional Office.  

Additionally, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to be scheduled for a new hearing and to have the prior Board decision vacated.  A November 2014 Order to Vacate vacated a portion of the April 2012 Board decision.  The Veteran was then scheduled for a February 2015 hearing but he failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the February 2015 hearing, his hearing request was considered withdrawn.  38 C.F.R. § 20.702(d) (2014).     

The April 2015 Board decision noted as it appeared that the RO had not yet implemented the remanded portion of the April 2012 Board decision, the issues of entitlement to service connection for sleep apnea and entitlement to TDIU remained on appeal.  

The April 2015 Board decision granted a disability rating of at least 20 percent for lumbosacral strain effective from September 2, 2006 to January 22, 2008 and a disability rating of at least 20 percent effective from September 2, 2006 for right lower extremity radiculopathy associated with lumbosacral strain is granted.  The issues of entitlement to a rating in excess of 20 percent for low back disorder, entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy, service connection for sleep apnea, and entitlement to TDIU were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a video conference hearing and he did not show for the hearing.  In a September 2016 telephone conversation which was transcribed in a Report of General Information, the Veteran requested a video conference hearing before the Board.  The Veteran explained that he did not receive the hearing letter until February 20, 2014, two days after the hearing was scheduled, and he did not show as he was not notified in a timely manner.  Additionally, he reported that he had been under the impression that his representative had rescheduled the hearing but he could not locate the request.  The Board finds that the Veteran provided VA with good cause to reschedule his video conference hearing.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a video conference hearing at the RO nearest to his residence.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO nearest the Veteran's residence, in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

